IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                                  March 27, 2012 Session

          STATE OF TENNESSEE v. KEVIN ANTHONY GRAHAM

                 Appeal from the Criminal Court for Hawkins County
                    No. 10-CR-189     John F. Dugger, Jr., Judge


                 No. E2011-01382-CCA-R3-CD - Filed August 22, 2012


The Defendant-Appellant, Kevin Anthony Graham, entered a guilty plea in the Hawkins
County Criminal Court to the charged offense of theft of property valued at $10,000 or more
but less than $60,000, a Class C felony, and requested that the trial court grant him judicial
diversion or an alternative sentence. At that time, the State informed the court that the parties
agreed Graham would be sentenced as a Range I, standard offender to a sentence of three
years with the manner of service of the sentence to be determined by the court, in the event
that the court denied judicial diversion. Graham was subsequently sentenced to three years’
incarceration. On appeal, Graham contends that the trial court erred in denying: (1) judicial
diversion and (2) an alternative sentence. Upon review, we conclude that the trial court erred
in denying a sentence of split confinement. Although the trial court properly denied judicial
diversion, full probation, and a community corrections sentence, we reverse the judgment and
remand the case with instructions to the trial court to enter an order sentencing Graham to
serve 90 days’ confinement in the Hawkins County Jail before serving the remainder of his
three-year sentence on supervised probation.

       Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court
                             Reversed and Remanded

C AMILLE R. M CM ULLEN, J., delivered the opinion of the court, in which JOSEPH M. T IPTON,
P.J., and T HOMAS T. W OODALL, J., joined.

Richard A. Spivey, Kingsport, Tennessee, for the Defendant-Appellant, Kevin Anthony
Graham.

Robert E. Cooper, Jr., Attorney General and Reporter; Lacy E. Wilber, Assistant Attorney
General; C. Berkeley Bell, Jr., District Attorney General; and Alex Pearson, Assistant
District Attorney General, for the Appellee, State of Tennessee.
                                         OPINION

                                FACTUAL BACKGROUND

        Plea Submission and Sentencing Hearing. Prior to entry of his guilty plea, Graham
requested pretrial diversion, which was denied. On June 13, 2011, he entered a guilty plea
to theft of property valued at $10,000 or more but less than $60,000. The State conceded that
restitution in the amount of $14,868.91 had been paid by Graham’s family. In addition, the
State noted that Graham’s mother, the retired Clerk and Master for the Hawkins County
Chancery Court, paid $10,062 for the cost of the audit related to the theft. The State also
submitted a report, without objection from the defense, summarizing the facts supporting
Graham’s guilty plea. This report provided the following, in pertinent part:

              The [C]lerk and [M]aster notified us on September 23, 2009, that she
       had discovered discrepancies involving a delinquent property tax transaction.
       After we reviewed the transaction in question and performed extended audit
       procedures for the period July 1, 2008[,] though September 24, 2009, we
       determined that a cash shortage of $14,868.91 existed in the Office of Clerk
       and Master as of September 24, 2009. This shortage resulted from the apparent
       misappropriation of cash collections and improper entries made to official
       records to conceal the theft.

              Employees of the office properly issued computer generated receipts for
       delinquent property tax collections. However, the chief deputy, Mr. Kevin
       Graham, subsequently posted entries to the computer system improperly
       voiding 19 receipts that had been paid in cash, concealing the theft of the cash.
       Mr. Graham later made entries to the tax rolls to reflect that most of these
       properties had paid their taxes. He also forwarded reports to the Office of
       Trustee reflecting that the taxes had been paid on these properties to prevent
       future delinquency notices from being sent to taxpayers by the trustee.

        At the sentencing hearing, Graham testified on his own behalf. He stated he had
worked for the Hawkins County Chancery Court for twenty-four years while his mother was
the Clerk and Master for that court. Graham admitted that he had taken $14,868.91 in tax
receipts and converted them to his own use. He also admitted that he had made false entries
in the computer system in order to conceal his theft. Graham acknowledged that his family
had paid the restitution in full. He also acknowledged that his mother had written a check
in the amount of $10,062.00 to cover the costs of the audit. A copy of this check was
admitted as an exhibit.



                                              -2-
        Graham said he stole the money from the tax receipts because “it was hard” covering
the expenses for his wife and four children and he was “too ashamed to go to [his] parents”
for financial help. He stated that he intended to repay the money but that the audit uncovered
his theft before he could replace the funds. Graham said he had never stolen anything prior
to this offense.

        Graham stated he had been married for seventeen years and had four children who
were between the ages of six and fifteen years. He said his marriage was stable and his wife
had supported him during this difficult period. Graham said he was “[d]eeply remorseful”
for his actions. He also said he worked as a referee for church league basketball games and
basketball tournaments during the pendency of this case to earn money for his family. He
acknowledged that he had built a career as a deputy clerk in Hawkins County and had lost
this career because of his theft. Graham requested that the trial court grant him judicial
diversion so that he could “get back [to] working and supporting [his] family.” He
acknowledged that having a felony conviction on his record would make finding a job much
more difficult. Graham’s criminal history, which included two speeding tickets in 2005 and
2008 and one seatbelt violation in 2009, was entered as an exhibit.

       Graham said he earned two diplomas from the Tennessee Technology Center at
Morristown following his theft. These diplomas, which were admitted as exhibits, showed
that he had earned degrees in the areas of accounting assistant and administrative assistant
and had a 4.0 grade point average.

       Graham said he discussed his crime with his minister and his friends and had never
denied that he committed the offense in this case. The defense submitted six letters from
individuals who supported Graham’s request for judicial diversion or an alternative sentence.

       Jefferson Fairchild, an attorney in Hawkins County, testified that he had known
Graham his entire life and that they were close friends. Fairchild said he “looked up” to
Graham as they were growing up and stated that Graham had “kept [him] out of trouble on
many occasions” during their youth. He said Graham regularly attended church and was an
excellent husband and father. He also asserted that Graham’s theft was “a hundred and
eighty degrees different” from the individual he “knew and grew up with [sic].” Fairchild
stated that Graham was genuinely remorseful for his actions and that this case had been
“traumatic” to Graham and his family.

        Brice Lackey, the Rogersville Parks and Recreation Director, testified that he had
known Graham for more than thirty years and that they were good friends. Lackey said
Graham had coached T-ball and basketball and frequently helped him by volunteering for
activities associated with the Rogersville Parks. He said he had always been able to depend


                                             -3-
on Graham and continued to be able to depend on him. Lackey stated that Graham had
admitted to him that he had stolen the money from the clerk’s office and had “[a]bsolutely”
showed remorse for his actions. Lackey recommended Graham for judicial diversion and
believed that Graham would follow any requirements set by the court.

        Catherine Combs, an instructor at the Tennessee Technology Center, testified that she
had taught Graham over the past two years. She described Graham as “an excellent student,”
who was “always willing to do more than [she] asked[] and also helped other students [who
were] struggling.” Combs said Graham began taking classes at the Tennessee Technology
Center after he committed the offense in this case. When he applied for admission to this
school, Graham told Combs “the whole story” regarding his theft and expressed remorse for
his actions.

       Thomas Willis, the senior pastor at First Baptist Church in Rogersville, testified that
Graham had attended this church his entire life. He said he had counseled Graham for the
past year and a half. During these counseling sessions, Graham had been very open about
his mistake and had expressed remorse for his actions. Reverend Willis stated that Graham
continued to attend church after he was charged with this offense and had “the support of his
family and the support of the church[.]”

       Michelle Graham, the Defendant-Appellant’s wife, testified that Graham was an
excellent father and husband and that their marriage was stable. She said Graham was very
sorry for his actions. She also said Graham had tried to support his family during this
difficult time.

        At the conclusion of the hearing, the trial court said it did not take its decision
regarding judicial diversion “lightly” and described the case as “a serious matter.” The court
first determined that Graham was amenable to correction because he had a positive attitude,
a supportive family, and expressed remorse for his actions. It noted that Graham had no
criminal history and found that Graham had a positive social history and good mental and
physical health. The court stated:

       [Graham’s s]ocial history is good and that’s something that’s going to aid him
       in his future. This is not the end of the world for Mr. Graham. Mr. Graham
       will do fine in the future[,] but he’s got to be punished. If he’s not punished,
       the people in Hawkins County, there will be a lot of them [who] will say, [O]h,
       yeah, he’s good, that’s what he deserved. But there’s a big majority of the
       people that come through this Court[,] and I’m handling over two thousand
       cases a year and a lot of thefts, how can I put anybody in jail for a theft of a
       thousand dollars or five hundred dollars or whatever and then they think, Well,


                                             -4-
       you know, I got what I deserved and then Mr. Graham[, who is] connected to
       the courthouse and the courts, [who stole] fourteen thousand dollars[] doesn’t
       go to jail. I couldn’t do it. There would be no respect for the judicial system.
       And this is a tough decision for the Court.

       The trial court said that the circumstances of this offense “concern[ed it] greatly.” It
noted that the theft occurred over a period of nearly a year, from July 1, 2008, to June 30,
2009, which had given Graham time to reflect on his actions. It further asserted that Graham
was “under an oath, under a duty, to be honest” and to conduct himself with “u[t]most
honesty in the county.” The court stated that Graham could have taken on a second job at
night or on the weekends instead of stealing this money. The court also noted that Graham’s
family had repaid the money Graham stole and that Graham’s mother, the former Clerk and
Master, had repaid the cost associated with the audit. The court expressed its concern about
Graham’s offense, stating: “[T]he people of Hawkins County have to have the belief that the
courthouse and the justice system are places where people that work in those facilities are
honest and that they can trust what goes on in these buildings.”

        The trial court also said that Graham had worked for his mother in the clerk’s office
for the last twenty-four years and that everyone “thought [he] did a great job.” However, it
asserted that Graham’s theft gave all of his mother’s “good years of service a black eye
amongst the public.” The court also asserted that Graham “had a duty to be the most honest
person in the courthouse, and he breached that duty. He breached the public trust.” The
court added, “[T]he poor man, the working man out here that’s not connected to the
courthouse that get[s] charged with a theft, if [he] go[es] to jail, [he will] say: I’m not
connected, I don’t have connections in the courthouse, . . . I go to the jail [but] if you’ve got
connections, you don’t.” The court cited State v. Lane, 56 S.W.3d 20, 26-27 (Tenn. Crim.
App. 2000), for the proposition that diversion may be denied for officials who violate the
public trust during the course of their employment. The court found that the circumstances
of this particular offense weighed against granting Graham judicial diversion.

        The trial court then considered the deterrence value to Graham as well as to other
individuals. The court said “clerks that handle thousands and thousands of dollars” need to
be deterred from taking funds from “poor people” who have “scraped up their [money] to pay
their court costs[.]” The court opined that anyone working in the courthouse or justice center
needed to be aware that “if they steal, they’ve got to know they’re going to be held to a
higher standard because of the public trust that’s put in [them].”

       The trial court also considered whether judicial diversion would serve the interests of
the public and the defendant. The court found that judicial diversion would not serve the



                                               -5-
public’s interests because the public put their trust in individuals working in the courts.
Regarding whether judicial diversion would serve Graham’s interest, the court stated:

       [Judicial diversion] might serve the accused in some ways and then in other
       ways it [would not], because if [Graham] steals fourteen thousand dollars
       working in the courthouse and doesn’t [have to serve] a day in jail and is out
       here living in Hawkins County [for] the rest of his life, people are going to say,
       Well, he got out of that, instead of going [to prison] and putting in his time and
       getting out and holding his head up and saying, I [paid] my debt to society, I
       did my time . . . . [Instead, people will say that his mother] paid the restitution,
       [his mother] paid the audit fee, [his mother] got [him] out of it, [he] didn’t
       have to serve a day.

The court also determined that a sentence of confinement would “serve [Graham]” because
he would “know that he got punished for what he did. He took responsibility.”

       Ultimately, the trial court concluded that it would not grant diversion in this case. The
court said that this was a “tough decision” because Graham was a “good guy” but that the
more important issue was the “integrity of the judicial system” and “the integrity of public
service.” Defense counsel then asked the trial court to make findings on his request for
probation or alternative sentencing, and the court responded that it had already “gone through
all those [factors for consideration].” Defense counsel then argued that the mitigating
factors, which were that the offense did not involve serious bodily injury, that restitution was
made, and that Graham had no prior criminal history, had an excellent social history and
work history, and had rehabilitated himself, outweighed the single enhancement factor that
Graham abused his position of public trust. The court responded that it gave “[e]xtreme
weight” to Graham’s abuse of his position of public trust. The court added that Graham
could not be treated like everyone else because he was “held to a higher standard [as] a
public servant handling funds for the courts[.]”

        At the request of defense counsel, the court stated that it applied the mitigating factors
that Graham’s conduct neither caused nor threatened serious bodily injury and that Graham
had a positive social and employment history. See T.C.A. § 40-35-113(1), (13) (2006). It
also stated that the mitigating factor that Graham’s conduct was motivated by his desire to
provide necessities for his family “[p]robably” applied. See id. § 40-35-113(7). The court
also applied the enhancement factors that the amount of property stolen was particularly great
and that Graham had abused a position of public trust. See id. § 40-35-114(6), (14) (2006).
The court said that the weight it gave to the enhancement factor that Graham abused of a
position of public trust was so great that “it outweigh[ed] the mitigating factors.”



                                               -6-
       The defense next asked the court to consider giving Graham a community corrections
sentence. The court acknowledged that the offense was not a crime of violence but asserted
that Graham committed the offense “over a long period of time” and abused his position of
public trust. The trial court reiterated that it was denying judicial diversion and all forms of
alternative sentencing and was imposing a three-year sentence of confinement. Graham
subsequently filed a timely notice of appeal.

                                         ANALYSIS

       Denial of Judicial Diversion. Graham argues that the trial court abused its discretion
in denying his request for judicial diversion. In response, the State contends that there was
substantial evidence to support the trial court’s denial of judicial diversion. Moreover, the
State argues that the trial court considered all of the required factors for judicial diversion
and gave “extreme weight” to Graham’s abuse of a position of public trust. We agree with
the State.

        Tennessee Code Annotated section 40-35-313 outlines the requirements for judicial
diversion. After a qualified defendant is either found guilty or pleads guilty, a trial court has
the discretion to defer further proceedings and place that defendant on probation without
entering a judgment of guilt. Id. § 40-35-313(a)(1)(A) (2006). A qualified defendant is
defined as a defendant who pleads guilty to or is found guilty of a misdemeanor or a Class
C, D, or E felony; is not seeking diversion for a sexual offense or a Class A or Class B
felony; and does not have a prior conviction for a felony or a Class A misdemeanor. Id. §
40-35-313(a)(1)(B)(i). Upon the qualified defendant completing a period of probation, the
trial court is required to dismiss the proceedings against him. Id. § 40-35-313(a)(2) (2006).
The qualified defendant may then request that the trial court expunge the records from the
criminal proceedings. Id. § 40-35-313(b) (2006).

        Judicial diversion is not a sentencing alternative for convicted defendants. Id. § 40-
35-104(c) (2006). Whether to grant or deny a request for judicial diversion lies within the
trial court’s sound discretion. State v. Harris, 953 S.W.2d 701, 705 (Tenn. Crim. App. 1996)
(citing State v. Bonestel, 871 S.W.2d 163, 168 (Tenn. Crim. App. 1993), overruled on other
grounds by State v. Hooper, 29 S.W.3d 1, 9-10 (Tenn. 2000)). Accordingly, the trial court’s
decision regarding diversion will not be disturbed on appeal absent an abuse of discretion.
State v. Electroplating, Inc., 990 S.W.2d 211, 229 (Tenn. Crim. App. 1998) (citing State v.
Hammersley, 650 S.W.2d 352, 356 (Tenn. 1983)). This court will conclude that the trial
court did not abuse its discretion if the record contains “‘any substantial evidence to support
the refusal.’” State v. Anderson, 857 S.W.2d 571, 572 (Tenn. Crim. App. 1992) (quoting
Hammersley, 650 S.W.2d at 356).



                                               -7-
        The trial court must consider the following factors in deciding whether a qualified
defendant should be granted judicial diversion: (1) the defendant’s amenability to correction;
(2) the circumstances of the offense; (3) the defendant’s criminal record; (4) the defendant’s
social history; (5) the defendant’s physical and mental health; and (6) the deterrence value
to the defendant and others; and (7) whether judicial diversion will serve the interests of the
public as well as the defendant. Electroplating, Inc., 990 S.W.2d at 229; see State v.
Cutshaw, 967 S.W.2d 332, 343-44 (Tenn. Crim. App. 1997); Bonestel, 871 S.W.2d at 168.
The trial court may consider the following additional factors: “‘[the defendant’s] attitude,
behavior since arrest, prior record, home environment, current drug usage, emotional
stability, past employment, general reputation, marital stability, family responsibility and
attitude of law enforcement.’” State v. Washington, 866 S.W.2d 950, 951 (Tenn. 1993)
(quoting State v. Markham, 755 S.W.2d 850, 852-53 (Tenn. Crim. App. 1988) (citations
omitted)). The trial court must weigh all of the required factors in determining whether to
grant judicial diversion. Electroplating, Inc., 990 S.W.2d at 229 (citing Bonestel, 871
S.W.2d at 168). Finally, “a trial court should not deny judicial diversion without explaining
both the specific reasons supporting the denial and why those factors applicable to the denial
of diversion outweigh other factors for consideration.” Cutshaw, 967 S.W.2d at 344 (citing
Bonestel, 871 S.W.2d at 168).

        First, Graham argues that the trial court relied on the “inappropriate and irrelevant
factor” that his family paid the restitution and the cost related to the audit. He contends that
the trial court should not have considered this financial assistance as a negative factor and
that “[a] supportive family is usually [considered] a positive factor.” In addition, he argues
that the trial court improperly entangled the source of the restitution funds with the
enhancement factor that he had abused a position of public trust.

       The record shows that the trial court mentioned the payment of restitution and audit
fees by Graham’s family within the context of determining whether judicial diversion would
serve the interests of both the public and the defendant, which is a proper factor for the trial
court’s consideration. The court emphasized that a grant of judicial diversion might not serve
Graham’s interests if the public perception was that he avoided a just punishment because
of his family’s money and influence within the court system. We conclude that the trial
court’s comments regarding restitution within this context were not error. We further
conclude that the court did not improperly entangle the source of the restitution funds with
the enhancement factor that Graham abused a position of public trust.

        Graham also argues that the court, in denying judicial diversion, placed too much
weight on the enhancement factor that he abused a position of public trust and placed too
little weight on the statutory and non-statutory mitigating factors applicable in this case. This
argument is misplaced since judicial diversion is not an alternative sentence and the trial


                                               -8-
court must consider the aforementioned outlined factors when determining whether to grant
judicial diversion. See T.C.A. § 40-35-104(c); Electroplating, Inc., 990 S.W.2d at 229.
Although enhancement and mitigating factors are relevant to determine the length of a
sentence and the sentence alternative, these factors are not relevant to the determination of
judicial diversion unless the enhancement and mitigating factors directly correspond to the
specified factors for judicial diversion. See Electroplating, Inc., 990 S.W.2d at 229;
Washington, 866 S.W.2d at 951. To the extent that the enhancement and mitigating factors
relevant to this case correspond to the judicial diversion factors, we conclude that the trial
court did not err in its weighing of these factors.

        In addition, Graham argues that the trial court inappropriately considered the need for
deterrence, in the absence of a factual basis showing that deterrence was necessary for this
type of offense, and the need for punishment, given that this is not one of the required factors
for judicial diversion. Despite Graham’s argument to the contrary, the deterrence value to
the defendant and others is a proper factor for consideration in determining whether to grant
judicial diversion. See Electroplating, Inc., 990 S.W.2d at 229. Moreover, the record shows
that the trial court’s comments regarding punishment were made in the context of its
consideration of the deterrence value to Graham and others. See id. Specifically, the court
stated that “clerks that handle thousands and thousands of dollars” need to be deterred from
taking funds from “poor people” who have “scraped up their [money] to pay their court
costs” and that anyone working in the courthouse or justice center needed to be aware that
“if they steal, they’ve got to know they’re going to be held to a higher standard because of
the public trust that’s put in [them].” We conclude that the trial court did not err in its
consideration of these factors.

        Finally, Graham contends that his own interests as well as the interests of society
would be best served by a grant of judicial diversion. We disagree. We conclude that the
public has a vested interest in seeing that individuals who commit serious offenses affecting
the integrity of the judicial system, like the offense in this case, are punished in a just and
meaningful way. Accordingly, a grant of judicial diversion in this case would not serve the
public’s interests. Moreover, because the record shows that there was substantial evidence
to support the trial court’s refusal to grant judicial diversion, Graham is not entitled to relief
on this issue. See Anderson, 857 S.W.2d at 572 (quoting Hammersley, 650 S.W.2d at 356).

       Here, the trial court determined that the following factors favored judicial diversion:
Graham was amenable to correction, had no criminal record, had a good social history, and
had good physical and mental health. However, the court found that the following factors
disfavored judicial diversion: the circumstances of the offense, including Graham’s abuse
of a position of public trust; the need to deter Graham and others from committing similar
offenses; and the fact that judicial diversion would not serve the interests of the public or the

                                               -9-
defendant. The trial court gave “[e]xtreme weight” to Graham’s abuse of a position of public
trust based on the circumstances of the offense and found that this factor “outweigh[ed]” the
factors favoring judicial diversion. This court has previously held that a denial of judicial
diversion is proper where, as here, the defendant violated a position of public trust. See State
v. Donna F. Benson, No. W2001-01926-CCA-R3-CD, 2002 WL 31296110, at *6 (Tenn.
Crim. App., at Jackson, Oct. 8, 2002) (holding that a denial of judicial diversion was proper
based on the circumstances of the offense and the best interests of the public where the
defendant, a former employee of the Shelby County Criminal Court Clerk’s office, accepted
two bribes during the course of her employment, constituting an “egregious violation” of her
position of public trust); State v. Charles Chesteen, No. E1999-00910-CCA-R3-CD, 2000
WL 739458, at *14 (Tenn. Crim. App., at Knoxville, Jun. 8, 2000) (holding that “[w]hen the
circumstances of the offense [which involved a clerk and master of a chancery court
withholding funds from people for whom he was serving as financial conservator and
misappropriating funds, over $100,000, held by the chancery court] are considered in
connection with the interests of the public in seeing meaningful punishment meted out for
a crime involving large sums of money taken in the manner as was done here, it is clear that
the public’s interests are not served by judicial diversion in this case”). The record shows
that the court weighed each of the required factors. See Electroplating, Inc., 990 S.W.2d at
229 (citing Bonestel, 871 S.W.2d at 168). The record also shows that the court not only
provided its reasoning for denying judicial diversion but also explained why the
circumstances of the offense, including Graham’s abuse of a position of public trust,
outweighed the factors favoring judicial diversion. See Cutshaw, 967 S.W.2d at 344 (citing
Bonestel, 871 S.W.2d at 168); see also Washington, 866 S.W.2d at 951 (concluding that the
circumstances of the offense or the need for deterrence “cannot be given controlling weight
unless they are ‘of such overwhelming significance that they [necessarily] outweigh all other
factors.’” (quoting Markham, 755 S.W.2d at 853) (referring to factors for pretrial diversion));
Anderson, 857 S.W.2d at 572 (holding that “judicial diversion is similar in purpose to pretrial
diversion and is to be imposed within the discretion of the trial court subject only to the same
constraints applicable to prosecutors in applying pretrial diversion under [Tennessee Code
Annotated] § 40-15-105”). After reviewing the record, we conclude that the trial court did
not abuse its discretion in denying judicial diversion in this case.

       Denial of Alternative Sentencing. Graham also argues that the trial court erred in
denying him an alternative sentence, full probation, or a community corrections sentence.
He asserts that his sentence was not imposed in accordance with the sentencing act and that
his sentence was excessive. In response, the State contends that the trial court properly
denied alternative sentencing on the basis that the circumstances of the offense and Graham’s
abuse of a position of public trust outweighed the mitigating factors in this case. Moreover,
the State argues that the trial court implicitly found that confinement was necessary to avoid
depreciating the seriousness of the offense in this case. We conclude that the trial court erred
in denying a sentence of split confinement.

                                              -10-
        This case is governed by the 2005 amended sentencing act because this offense
occurred after the amended act’s effective date of June 7, 2005. See T.C.A. § 40-35-210
(2006), Compiler’s Notes. Under this act, “the trial court ‘shall consider, but is not bound
by’ an ‘advisory sentencing guideline’ that suggests an adjustment to the defendant’s
sentence upon the presence or absence of mitigating and enhancement factors.” State v.
Carter, 254 S.W.3d 335, 344 (Tenn. 2008) (quoting T.C.A. § 40-35-210(c) (2006)).
Moreover, under the amended act “[a]n appellate court is . . . bound by a trial court’s decision
as to the length of the sentence imposed so long as it is imposed in a manner consistent with
the purposes and principles set out in sections -102 and -103 of the Sentencing Act.” Id. at
346. The Tennessee Supreme Court emphasized the broad discretion the trial court has in
sentencing a defendant under this act:

       [A] trial court’s weighing of various mitigating and enhancement factors has
       been left to the trial court’s sound discretion. Since the Sentencing Act has
       been revised to render these factors merely advisory, that discretion has been
       broadened. Thus, even if a trial court recognizes and enunciates several
       applicable enhancement factors, it does not abuse its discretion if it does not
       increase the sentence beyond the minimum on the basis of those factors.
       Similarly, if the trial court recognizes and enunciates several applicable
       mitigating factors, it does not abuse its discretion if it does not reduce the
       sentence from the maximum on the basis of those factors. The appellate courts
       are therefore left with a narrower set of circumstances in which they might find
       that a trial court has abused its discretion in setting the length of a defendant’s
       sentence.

Id. at 345-46.

        On appeal, we must review issues regarding the length and manner of service of a
sentence de novo with a presumption that the trial court’s determinations are correct. T.C.A.
§ 40-35-401(d) (2006). This means that if the trial court followed the statutory sentencing
procedure, made adequate findings of fact that are supported by the record, and gave due
consideration and proper weight to the factors and principles that are relevant to sentencing
under the 1989 Sentencing Act, this court “may not disturb the sentence even if we would
have preferred a different result.” State v. Fletcher, 805 S.W.2d 785, 789 (Tenn. Crim. App.
1991). However, in a case where “the trial court applies inappropriate mitigating and/or
enhancement factors or otherwise fails to follow the Sentencing Act, the presumption of
correctness fails.” Carter, 254 S.W.3d at 345 (citing State v. Shelton, 854 S.W.2d 116, 123
(Tenn. Crim. App. 1992)). Because the trial court improperly applied the enhancement factor
that the amount of property stolen was particularly great and failed to follow the sentencing
principles as set out in Tennessee Code Annotated sections 40-35-102 and 40-35-103 (2006),


                                              -11-
our review is de novo without a presumption of correctness. See id. at 345-46; State v.
Ashby, 823 S.W.2d 166, 169 (Tenn. 1991).

       A trial court, when sentencing a defendant, must consider the following:

       (1) The evidence, if any, received at the trial and the sentencing hearing;

       (2) The presentence report;

       (3) The principles of sentencing and arguments as to sentencing alternatives;

       (4) The nature and characteristics of the criminal conduct involved;

       (5) Evidence and information offered by the parties on the mitigating and
       enhancement factors set out in §§ 40-35-113 and 40-35-114;

       (6) Any statistical information provided by the administrative office of the
       courts as to sentencing practices for similar offenses in Tennessee; and

       (7) Any statement the defendant wishes to make in the defendant’s own behalf
       about sentencing.

T.C.A. § 40-35-210(b) (2006); see Carter, 254 S.W.3d at 343; State v. Hayes, 337 S.W.3d
235, 264 (Tenn. Crim. App. 2010). The defendant has the burden of showing the impropriety
of the sentence. Id. § 40-35-401(d), Sentencing Comm’n Comments.

        We note that the trial court failed to consider the purposes of the amended sentencing
act as outlined in Tennessee Code Annotated section 40-35-102. Specifically, the court
failed to consider that “[e]very defendant shall be punished by the imposition of a sentence
justly deserved in relation to the seriousness of the offense[.]” Id. § 40-35-102(1). In
addition, the court failed to “encourag[e] effective rehabilitation of . . . defendants, where
reasonably feasible, by promoting the use of alternative sentencing and correctional programs
that elicit voluntary cooperation of defendants[.]” Id. § 40-35-102(3)(C). Moreover, the trial
court’s comments regarding the payment of restitution by Graham’s family arguably show
its failure to consider the principle that “[s]entencing should exclude all considerations
respecting . . . social status of the individual.” Id. § 40-35-102(4). Finally, the trial court
failed to recognize that “convicted felons committing the most severe offenses, possessing
criminal histories evincing a clear disregard for the laws and morals of society, and evincing
failure of past efforts at rehabilitation shall be given first priority regarding sentencing
involving incarceration[.]” Id. § 40-35-102(5).


                                             -12-
      The trial court also failed to follow the sentencing considerations set out in Tennessee
Code Annotated section 40-35-103. Specifically, the court failed to consider the following:

       (2) The sentence imposed should be no greater than that deserved for the
       offense committed;

       (3) Inequalities in sentences that are unrelated to a purpose of this chapter
       should be avoided;

       (4) The sentence imposed should be the least severe measure necessary to
       achieve the purposes for which the sentence is imposed;

       (5) The potential or lack of potential for the rehabilitation or treatment of the
       defendant should be considered in determining the sentence alternative or
       length of a term to be imposed. The length of a term of probation may reflect
       the length of a treatment or rehabilitation program in which participation is a
       condition of the sentence; and

       (6) Trial judges are encouraged to use alternatives to incarceration that include
       requirements of reparation, victim compensation, community service or all of
       these.

Id. § 40-35-103(2) - (6) (2006).

        Graham argues that the trial court erred in determining that the enhancement factor
that he abused a position of public trust outweighed all of the applicable mitigating factors
in this case. However, the amended sentencing act “deleted as grounds for appeal a claim
that the trial court did not weigh properly the enhancement and mitigating factors.” Carter,
254 S.W.3d at 344 (citing 2005 Tenn. Pub. Acts ch. 353, §§ 8, 9). Because the mitigating
and enhancement factors are now “merely advisory” under the amended sentencing act, a
trial court’s discretion in setting a sentence “has been broadened.” Id. at 345. Upon review,
we conclude that the trial court did not err in determining that Graham’s abuse of a position
of public trust outweighed the mitigating factors in this case.

        Graham also contends that the trial court improperly applied the enhancement factor
that the money involved in the theft was particularly great. See T.C.A. § 40-35-114(6). He
contends that because the amount of the money in this case dictated the Class of the felony
and the appropriate sentencing range, it should not have also been used as an enhancement
factor in sentencing. We acknowledge that because “the punishment for theft is enhanced
based upon the amount taken by the accused, use of this enhancement factor constitutes


                                             -13-
double enhancement in violation of the statute.” State v. Grissom, 956 S.W.2d 514, 518
(Tenn. Crim. App. 1997). Accordingly, we agree that the trial court erred in applying this
enhancement factor.

        Additionally, Graham argues that the trial court erred in refusing to grant some form
of alternative sentencing. Tennessee Code Annotated section 40-35-102(6)(A) states that a
defendant who does not require confinement under subsection (5) and “who is an especially
mitigated or standard offender convicted of a Class C, D or E felony, should be considered
as a favorable candidate for alternative sentencing options in the absence of evidence to the
contrary[.]” However, a trial court “shall consider, but is not bound by, the advisory
sentencing guideline” in section 40-35-102(6)(A). T.C.A. § 40-35-102(6)(D). A trial court
should consider the following when determining whether there is “evidence to the contrary”
indicating that an individual should not receive alternative sentencing:

       (A) Confinement is necessary to protect society by restraining a defendant who
       has a long history of criminal conduct;

       (B) Confinement is necessary to avoid depreciating the seriousness of the
       offense or confinement is particularly suited to provide an effective deterrence
       to others likely to commit similar offenses; or

       (C) Measures less restrictive than confinement have frequently or recently
       been applied unsuccessfully to the defendant[.]

Id. § 40-35-103(1)(A)-(C) (2006); see Ashby, 823 S.W.2d at 169.

        We note that the trial court failed to consider the factors regarding confinement as
outlined in Tennessee Code Annotated section 40-35-103(1)(A)-(C). However, it is
undisputed that Graham did not have a long history of criminal conduct and that measures
less restrictive than confinement had not frequently or recently been applied unsuccessfully
to him. T.C.A. § 40-35-103(A), (C). Moreover, in order to rely on a need for deterrence
under Code section 40-35-103(1)(B), “evidence in the record must support a need within the
jurisdiction to deter individuals other than the appellant from committing similar crimes.”
State v. Zeolia, 928 S.W.2d 457, 461 (Tenn. Crim. App. 1996). The record shows that no
such evidence was presented at Graham’s sentencing hearing. Additionally, in order to deny
an alternative sentence based on the seriousness of the offense pursuant to Code section 40-
35-103(1)(B), the circumstances of the offense must be “especially violent, horrifying,
shocking, reprehensible, offensive, or otherwise of an excessive or exaggerated degree[.]”
State v. Bottoms, 87 S.W.3d 95, 103 (Tenn. Crim. App. 2001) (citations and internal
quotations marks omitted); State v. Hartley, 818 S.W.2d 370, 374-75 (Tenn. Crim. App.


                                             -14-
1991); State v. Travis, 622 S.W.2d 529, 534 (Tenn. 1981). Although the State argues that
the trial court implicitly found that the seriousness of the offense required a denial of
alternative sentencing in this case, we conclude that Graham’s offense was not so
reprehensible as to preclude all forms of alternative sentencing. Given the circumstances of
this particular case, we conclude that the trial court erred in failing to impose a sentence of
split confinement. Although the trial court properly denied judicial diversion, full probation,
and a community corrections sentence, we reverse the judgment and remand the case with
instructions to the trial court to enter an order sentencing Graham to serve 90 days’
confinement in the Hawkins County Jail before serving the remainder of his three-year
sentence on supervised probation.

        Graham also contends that the trial court erred in refusing to grant him a sentence of
full probation. We note that the trial court’s determination of whether the defendant is
entitled to an alternative sentence and whether the defendant is a suitable candidate for full
probation are different inquiries with different burdens of proof. State v. Boggs, 932 S.W.2d
467, 477 (Tenn. Crim. App. 1996). Where a defendant is considered a favorable candidate
for alternative sentencing, the State has the burden of presenting evidence to the contrary.
State v. Bingham, 910 S.W.2d 448, 454 (Tenn. Crim. App. 1995), overruled on other grounds
by Hooper, 29 S.W.3d at 9. However, the defendant has the burden of establishing suitability
for full probation, even if the defendant is considered a favorable candidate for alternative
sentencing. Id. (citing T.C.A. § 40-35-303(b)).

        A defendant is eligible for probation if the actual sentence imposed upon the
defendant is ten years or less and the offense for which the defendant is sentenced is not
specifically excluded by statute. T.C.A. § 40-35-303(a) (2006). The trial court shall
automatically consider probation as a sentencing alternative for eligible defendants. Id. § 40-
35-303(b) (2006). However, “the defendant is not automatically entitled to probation as a
matter of law.” Id. § 40-35-303(b), Sentencing Comm’n Comments. Rather, the defendant
must demonstrate that probation would serve the ends of justice and the best interests of both
the public and the defendant. State v. Souder, 105 S.W.3d 602, 607 (Tenn. Crim. App. 2002)
(citations omitted).

       When considering probation, the trial court should consider the nature and
circumstances of the offense, the defendant’s criminal record, the defendant’s background
and social history, his present condition, including physical and mental condition, the
deterrent effect on the defendant, and the best interests of the defendant and the public. State
v. Kendrick, 10 S.W.3d 650, 656 (Tenn. Crim. App. 1999) (citing State v. Grear, 568 S.W.2d
285, 286 (Tenn. 1978)). In addition, the principles of sentencing require the sentence to be
“no greater than that deserved for the offense committed” and “the least severe measure
necessary to achieve the purposes for which the sentence is imposed.” T.C.A. § 40-35-


                                              -15-
103(2), (4) (2006). In addition, “[t]he potential or lack of potential for the rehabilitation or
treatment of the defendant should be considered in determining the sentence alternative or
length of a term to be imposed[,]” and “[t]he length of a term of probation may reflect the
length of a treatment or rehabilitation program in which participation is a condition of the
sentence[.]” Id. § 40-35-103(5).

        Although Graham was eligible for probation, he failed to carry his burden of
establishing his suitability for full probation. Specifically, he failed to prove that a grant of
full probation would serve the ends of justice and the best interests of both the public and the
defendant. Although he argues that his own interests as well as the ends of justice and the
interests of society would be served by a grant of probation, we disagree. Here, the trial court
properly determined that an alternative sentence would not serve the ends of justice or the
interests of the public. It stated that the public has a vested interest in ensuring that
individuals who serve in a public capacity, as Graham did in his deputy clerk position, will
conduct themselves honestly during the course of their employment and will be justly
punished if they fail to do so. The trial court also considered whether an alternative sentence
would best serve Graham’s interests. In the end, the court found that a sentence of
confinement would serve Graham’s interests because it would hold him accountable for his
actions. Although it is questionable whether a sentence of confinement would serve
Graham’s best interests, it is clear that a sentence of full probation would not serve the ends
of justice or the best interests of the public. Accordingly, the trial court’s denial of full
probation was proper.

       Finally, Graham argues that the trial court erred in refusing to grant him a community
corrections sentence, which would have enabled him “to stay in the community” and to
“remain closely connected to his wife and children[.]” The intent of the Community
Corrections Act was to “[e]stablish a policy within the state to punish selected, nonviolent
felony offenders in front-end community based alternatives to incarceration, thereby
reserving secure confinement facilities for violent felony offenders.” Id. § 40-36-103(1)
(2006). Eligible offenders under the Community Corrections Act include:

       (A) Persons who, without this option, would be incarcerated in a correctional
       institution;

       (B) Persons who are convicted of property-related, or drug- or alcohol-related
       felony offenses or other felony offenses not involving crimes against the
       person as provided in title 39, chapter 13, parts 1-5;

       (C) Persons who are convicted of nonviolent felony offenses;



                                              -16-
       (D) Persons who are convicted of felony offenses in which the use or
       possession of a weapon was not involved;

       (E) Persons who do not demonstrate a present or past pattern of behavior
       indicating violence;

       (F) Persons who do not demonstrate a pattern of committing violent offenses;
       and

       (2) Persons who are sentenced to incarceration or are on escape at the time of
       consideration will not be eligible for punishment in the community.

Id. § 40-36-106(a)(1)(A)-(F), (2) (2006). Simply because an offender meets the minimum
requirements under the Community Corrections Act “does not mean that he is entitled to be
sentenced under the Act as a matter of law or right.” State v. Ball, 973 S.W.2d 288, 294
(Tenn. Crim. App. 1998) (citing State v. Taylor, 744 S.W.2d 919, 922 (Tenn. Crim. App.
1987)). Instead, the Act’s criteria “shall be interpreted as minimum state standards, guiding
the determination of eligibility of offenders under this chapter.” T.C.A. § 40-36-106(d)
(2006). Although Graham met the minimum requirements of the Community Corrections
Act, we conclude that the trial court properly denied a community corrections sentence based
on the circumstances of the offense, including Graham’s abuse of a position of public trust,
the need for deterrence, and the best interests of the public.

                                     CONCLUSION

        We conclude that the trial court erred in denying a sentence of split confinement.
Although the trial court properly denied judicial diversion, full probation, and a community
corrections sentence, we reverse the judgment and remand the case with instructions to the
trial court to enter an order sentencing Graham to serve 90 days’ confinement in the Hawkins
County Jail before serving the remainder of his three-year sentence on supervised probation.


                                                   ______________________________
                                                   CAMILLE R. McMULLEN, JUDGE




                                            -17-